Citation Nr: 1045017	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

What evaluation is warranted for residuals of excision of 
multiple malignant melanomas from July 9, 1997?


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 
1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded entitlement to service connection for residuals of 
excision of multiple malignant melanomas and assigned a 
10 percent evaluation, effective July 9, 1997.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board regrets that a remand is necessary in this case.  At 
November 2007 and September 2010 VA examinations, the examiners 
examined a scar on the left shoulder and reported clinical 
findings in detail.  Additionally, at the November 2007 VA 
examination, the Veteran reported having only one malignant 
melanoma removed back in 1997 from his left shoulder with no 
recurrence.  At the September 2010 VA examination, the Veteran 
claimed he had a second malignant melanoma removed in 2004 from 
his mid thoracic spine (which would have already occurred at the 
time of the November 2007 VA examination) and another one removed 
in May 2010 from the right anterior chest just above the breast.

There are problems with the above facts.  First, the medical 
evidence of record shows that the Veteran had a malignant 
melanoma removed from his right upper back in June 1997.  See 
June 1997 Operative Report.  Clinical findings of this 
particular residual scar have not been made by any examiner.  
Thus, the Board cannot determine the current severity of the 
residual scar  

Second, there is no objective evidence of an additional malignant 
melanoma since 1997.  Of record are pathology reports from 1997 
to 2006.  None shows evidence of a malignant melanoma in 2004.  
In a March 2007 letter from a private dermatologist, she noted 
treating the Veteran since 1992, but she identified only the 
single melanoma occurring in 1997.  This letter post dates 2004.  
Based upon the facts provided in the 2007 letter and the 
pathology reports, the evidence strongly supports a finding that 
the Veteran did not have an additional malignant melanoma in 
2004.  

Third, there is no objective evidence to substantiate the 
Veteran's allegation that he had another malignant melanoma in 
May 2010.

Again, the November 2007 and September 2010 examiners provided 
clinical findings pertaining to a left shoulder scar.  That 
scar does not appear to be service connected since there is no 
evidence of a malignant melanoma being removed from that area.  
The September 2010 examiner provided clinical findings of scars 
on the mid thoracic spine and right chest, which do not appear to 
pertain to any service connected disability in the absence of 
some evidence showing that these scars are due to melanomas.  No 
examiner provided clinical findings of a scar on the right upper 
back, which is the only scar the Board finds is related to the 
Veteran's service-connected disability as the record currently 
stands.  Thus, the Board must remand the claim to have that 
particular scar examined.  The remand will allow the Veteran to 
substantiate his allegations of additional malignant melanomas in 
2004 and 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request medical evidence 
from the Veteran verifying that he had 
additional malignant melanomas in 2004 and 
2010, or at any other time.  That evidence 
must include a pathology report 
substantiating the finding of a malignant 
melanoma.  The RO should assist the Veteran 
in obtaining the evidence if he requests 
assistance.

2.  After the above action has been completed 
to the extent possible, the RO should then 
schedule the Veteran for a VA examination 
with a physician to have the scar on the 
right upper back examined.  No other scar is 
to be examined unless pathology reports show 
that any additional scar is the result of the 
removal of a malignant melanoma.  The RO must 
inform the physician if any additional 
evidence received following this remand 
verifies the finding of a malignant melanoma 
other than the one previously excised from 
the right shoulder.  The claims folder is to 
be made available to the examiner to review.  
In accordance with the latest AMIE worksheets 
for rating scars, the examiner should provide 
a detailed review of the Veteran's pertinent 
medical history, describe his current 
complaints, and the describe the clinical 
findings pertaining to any scar due to a 
malignant melanoma, to specifically include 
one on the right upper back.  

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this remand.  
If the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.

4.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  Thereafter, the RO should readjudicate the 
question what evaluation is warranted for 
residuals of excision of multiple malignant 
melanomas as of July 9, 1997?  If the benefit 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

